DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the shape of the container 101, as described in the specification, as a cylinder in Fig. 7 and indicated at 700, however Fig. 7 displays a rectangular prism. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In ¶ 003, line 6, “convention” should read -conventional-
In ¶ 0022, line 10, “pushed throw” should read -pushed through-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the limitation “wherein said container and said set of dividers are integrally formed” is interpreted by the examiner as the container and set of dividers are inseparable. It is not clear how this is possible due to the fact that claim 16 is dependent on claim 4, which claims the dividers are attached to the inner wall using fasteners.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (US 20080053374 A1), in view of Ressemann (US 20140060442 A1).

Regarding claim 4, Kerrigan teaches a hygienic slow feeding bowl comprising: a) a container incorporating: 
i. a base; (See ¶ 0032, line 12, The bowl structure has a base portion 32)
ii. an outer wall extending upward from said base and having a top edge enclosing a top opening; (See Fig. 1, outer wall extends upward from base) (See ¶ 0032, lines 10-11, the upper lip defines an upper peripheral edge portion 30 around the bowl structure at the top of the interior area)
and iii. an inner wall extending downward from said top edge, forming a cavity exposed by said top opening, and incorporating a set of apertures; (See ¶ 0032, lines 7-10, the interior wall has an arcuate shape in at least two orthogonal directions between an upper lip 28 and a bottom portion 29 of the bowl structure that defines the bottom of the interior area)
and b) a set of dividers adapted to be disposed within said cavity and rest on a bottom surface of said inner wall, (See Fig. 7, integral dividers 94 and leg portions 152 are shown to act as dividers within the cavity and on the bottom surface of the inner wall)
and ii. incorporating a set of fasteners extending away from a bottom surface of said divider for attaching said divider to said inner wall, (See ¶ 0050, lines 1-4, the central protrusion 150 in the illustrated embodiment has a plurality of pegs 154 (FIG. 8) that press into alignment holes 156 formed in the bottom surface of the bowl structure 88)
adjacent dividers within said set of dividers forming a space adapted to receive some amount of pet food. (See ¶ 0004, lines 14-17, the dividers in combination with the interior wall and the protrusion define a plurality of curvilinear feeding zones shaped to retain food for the animal)
Kerrigan, however, fails to explicitly state each divider within said set of dividers: i. incorporating a set of spikes extending away from at least one surface of said divider.
Ressemann teaches:
each divider within said set of dividers: i. incorporating a set of spikes extending away from at least one surface of said divider; (See Fig. 1A, central hub 106 has spikes protruding from at least one side) (See ¶ 0035, lines 1-4, a plurality of protrusions 110 extend into feeding well 108. Protrusions 110 extending into feeding well 108 from the surfaces of inner side wall 105, bottom 114, and central hub 106)
Therefore, it would have been obvious to one of ordinary skill in the art of feeding devices for animals before the effective filing date of the claimed invention to have modified the invention of Kerrigan to combine the spikes of Ressemann with the dividers of Kerrigan, which can have different shapes, in order to provide instruments distributed over a greater surface area of the bowl to clean the teeth of pets.
Regarding claim 5, Kerrigan in view of Ressemann discloses the device of claim 4, and furthermore, the modified reference teaches each spike within said set of spikes is in the shape of a cone or a frustum.
Ressemann teaches:
each spike within said set of spikes is in the shape of a cone or a frustum. (See ¶ 0043, lines 9-13, in yet further embodiments, one or more of the protrusions in a bowl define a first radial thickness at a first location and a second radial thickness at a second location, wherein the first radial thickness is greater than the second radial thickness)
Regarding claim 6, Kerrigan in view of Ressemann discloses the device of claim 4, and furthermore, the modified reference teaches said set of dividers includes a first divider with two side surfaces (as taught by Kerrigan, See ¶ 0052, lines 5-7, the dividers in the illustrated embodiment are shaped to form acutely angled edge portions between adjacent feeding zones. The dividers in other embodiments can have different shapes, such as a more rounded shape forming smooth transitions between adjacent feeding zones) and two corresponding set of spikes extending away from said two side surfaces respectively (as taught by Ressemann, see Fig. 1A, central hub 106 has spikes protruding from multiple sides) (see ¶ 0035, lines 1-4, a plurality of protrusions 110 extend into feeding well 108. Protrusions 110 extending into feeding well 108 from the surfaces of inner side wall 105, bottom 114, and central hub 106).
Regarding claim 7, Kerrigan in view of Ressemann discloses the device of claim 6. 
Kerrigan teaches:
said two side surfaces of said first divider are flat. (See ¶ 0052, lines 5-7, the dividers in the illustrated embodiment are shaped to form acutely angled edge portions between adjacent feeding zones. The dividers in other embodiments can have different shapes, such as a more rounded shape forming smooth transitions between adjacent feeding zones)
Regarding claim 8, Kerrigan in view of Ressemann discloses the device of claim 6. 
Kerrigan teaches:
said two side surfaces of said first divider are curved. (See ¶ 0052, lines 5-7, the dividers in the illustrated embodiment are shaped to form acutely angled edge portions between adjacent feeding zones. The dividers in other embodiments can have different shapes, such as a more rounded shape forming smooth transitions between adjacent feeding zones)
Regarding claim 9, Kerrigan in view of Ressemann discloses the device of claim 4, and furthermore, the modified reference teaches said set of dividers includes a first divider with a single side surface (as taught by Kerrigan, see ¶ 0052, lines 5-7, the dividers in the illustrated embodiment are shaped to form acutely angled edge portions between adjacent feeding zones. The dividers in other embodiments can have different shapes, such as a more rounded shape forming smooth transitions between adjacent feeding zones) from which a set of spikes extends from (as taught by Ressemann, see Fig. 1A, central hub 106 has spikes protruding from multiple sides) (see ¶ 0035, lines 1-4, a plurality of protrusions 110 extend into feeding well 108. Protrusions 110 extending into feeding well 108 from the surfaces of inner side wall 105, bottom 114, and central hub 106).
Regarding claim 10, Kerrigan in view of Ressemann discloses the device of claim 9.
Kerrigan teaches: 
said single side surface is flat. (See ¶ 0052, lines 5-7, the dividers in the illustrated embodiment are shaped to form acutely angled edge portions between adjacent feeding zones. The dividers in other embodiments can have different shapes, such as a more rounded shape forming smooth transitions between adjacent feeding zones)
Regarding claim 11, Kerrigan in view of Ressemann discloses the device of claim 9.
Kerrigan teaches: 
said single side surface is curved. (See ¶ 0052, lines 5-7, the dividers in the illustrated embodiment are shaped to form acutely angled edge portions between adjacent feeding zones. The dividers in other embodiments can have different shapes, such as a more rounded shape forming smooth transitions between adjacent feeding zones)
Regarding claim 12, Kerrigan in view of Ressemann discloses the device of claim 4.
Kerrigan teaches: 
said container is a frustum, a cylinder or a prism. (See Fig. 5, cross section view shows container having a frustum shape)
Regarding claim 14, Kerrigan in view of Ressemann discloses the device of claim 4.
Kerrigan teaches: 
said outer wall is part of said inner wall. (See Fig. 5, cross section view shows container outer wall continuous with inner wall)
Regarding claim 15, Kerrigan in view of Ressemann discloses the device of claim 4.
Kerrigan teaches:
said outer wall and said inner wall join at said top edge. (See ¶ 0032, lines 10-11, the upper lip defines an upper peripheral edge portion 30 around the bowl structure at the top of the interior area)
Regarding claim 16, Kerrigan in view of Ressemann discloses the device of claim 4.
Kerrigan teaches:
said container and said set of dividers are integrally formed. (See ¶ 0036, lines 8 & 9, the dividers in the illustrated embodiment are integrally connected to the interior wall 26)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (US 20080053374 A1) and Ressemann (US 20140060442 A1) as applied to claim 4, in view of Erwin (US 20100270525 A1).

Regarding claim 13, Kerrigan in view of Ressemann discloses the device of claim 4, however Kerrigan and Ressemann fail to explicitly state each fastener within said set of fasteners incorporating a neck and a head larger than said neck, said head adapted to be inserted through a corresponding fastener within said set of fasteners, said neck adapted to be disposed within said corresponding fastener within said set of fasteners.
Erwin teaches:
each fastener within said set of fasteners incorporating a neck and a head larger than said neck, (See Fig. 1, push fastener is shown to have a neck and head comprising wing elements larger than neck)
said head adapted to be inserted through a corresponding fastener within said set of fasteners, (See ¶ 0032, lines 10-12, the rail-mounting push fasteners 20 are then manually pushed through the aligned rail-mounting apertures)
said neck adapted to be disposed within said corresponding fastener within said set of fasteners. (See Fig. 1, push fastener is shown to have a neck disposed within the push fastener)
Therefore, it would have been obvious to one of ordinary skill in the art of feeding devices for animals before the effective filing date of the claimed invention to have provided the pegs of Kerrigan with the fasteners of Erwin in order to provide a more securely fastened arrangement of the dividers to the inner surface of the bowl since it is clear that the substituted parts would function in a similar way. 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan (US 20080053374 A1), in view of Ressemann (US 20140060442 A1) and Erwin (US 20100270525 A1).

Regarding claim 1, Kerrigan teaches a hygienic slow feeding bowl comprising:
a container in a shape of a frustum incorporating: i. a base (See Fig. 5, cross section view shows container having a frustum shape) (See ¶ 0032, line 12, The bowl structure has a base portion 32)
ii. an outer wall extending upward from said base and having a top edge enclosing a top opening; (See Fig. 1, outer wall extends upward from base) (See ¶ 0032, lines 10-11, the upper lip defines an upper peripheral edge portion 30 around the bowl structure at the top of the interior area)
and iii. an inner wall extending downward from said top edge, forming a cavity exposed by said top opening, (See ¶ 0032, lines 7-10, the interior wall has an arcuate shape in at least two orthogonal directions between an upper lip 28 and a bottom portion 29 of the bowl structure that defines the bottom of the interior area)
and incorporating a set of apertures; (See ¶ 0050, lines 3-4, alignment holes 156 formed in the bottom surface of the bowl structure 88)
and b) a set of dividers disposed within said cavity and resting on a bottom surface of said inner wall (See Fig. 7, integral dividers 94 and leg portions 152 are shown to act as dividers within the cavity and on the bottom surface of the inner wall)
and ii. incorporating a set of fasteners extending away from a bottom surface of said divider, (See ¶ 0050, lines 1-4, the central protrusion 150 in the illustrated embodiment has a plurality of pegs 154 (FIG. 8) that press into alignment holes 156 formed in the bottom surface of the bowl structure 88)
adjacent dividers within said set of dividers forming a space adapted to receive some amount of pet food. (See Fig. 7, integral dividers 94 and leg portions 152 are shown to act as dividers within the cavity and on the bottom surface of the inner wall) (See ¶ 0004, lines 14-17, the dividers in combination with the interior wall and the protrusion define a plurality of curvilinear feeding zones shaped to retain food for the animal)
Kerrigan, however, fails to explicitly state each divider within said set of dividers: i. incorporating a set of spikes extending away from at least one flat surface of said divider, each spike within said set of spikes is a cone or frustum in shape; each fastener within said set of fasteners incorporating a neck and a head larger than said neck, said head adapted to be inserted through a corresponding fastener within said set of fasteners, said neck adapted to be disposed within a corresponding fastener within said set of fasteners. 
Ressemann teaches:
each divider within said set of dividers: i. incorporating a set of spikes extending away from at least one flat surface of said divider, (See Fig. 1A, central hub 106 has spikes protruding from at least one side) (See ¶ 0035, lines 1-4, a plurality of protrusions 110 extend into feeding well 108. Protrusions 110 extending into feeding well 108 from the surfaces of inner side wall 105, bottom 114, and central hub 106)
each spike within said set of spikes is a cone or frustum in shape; (See ¶ 0043, lines 9-13, in yet further embodiments, one or more of the protrusions in a bowl define a first radial thickness at a first location and a second radial thickness at a second location, wherein the first radial thickness is greater than the second radial thickness)
Therefore, it would have been obvious to one of ordinary skill in the art of feeding devices for animals before the effective filing date of the claimed invention to have modified the invention of Kerrigan to combine the spikes of Ressemann with the dividers of Kerrigan, which can have different shapes, in order to provide instruments which are shaped to contact the teeth of pets more easily, and distributed over a greater surface area of the bowl.
Erwin teaches:
each fastener within said set of fasteners incorporating a neck and a head larger than said neck, (See Fig. 1, push fastener is shown to have a neck and head comprising wing elements larger than neck)
said head adapted to be inserted through a corresponding fastener within said set of fasteners, (See ¶ 0032, lines 10-12, the rail-mounting push fasteners 20 are then manually pushed through the aligned rail-mounting apertures)
said neck adapted to be disposed within a corresponding fastener within said set of fasteners, (See Fig. 1, push fastener is shown to have a neck disposed within the push fastener)
Therefore, it would have been obvious to one of ordinary skill in the art of feeding devices for animals before the effective filing date of the claimed invention to have provided the pegs of Kerrigan with the fasteners of Erwin in order to provide a more securely fastened arrangement of the dividers to the inner surface of the bowl since it is clear that the substituted parts would function in a similar way. 
Regarding claim 2, Kerrigan in view of Ressemann and Erwin discloses the device of claim 1, and furthermore, the modified reference teaches said set of dividers includes a first divider with two side surfaces (as taught by Kerrigan, see ¶ 0052, lines 5-7, the dividers in the illustrated embodiment are shaped to form acutely angled edge portions between adjacent feeding zones. The dividers in other embodiments can have different shapes, such as a more rounded shape forming smooth transitions between adjacent feeding zones) and two corresponding set of spikes extending away from said two side surfaces respectively (as taught by Ressemann, see Fig. 1A, central hub 106 has spikes protruding from multiple sides) (see ¶ 0035, lines 1-4, a plurality of protrusions 110 extend into feeding well 108. Protrusions 110 extending into feeding well 108 from the surfaces of inner side wall 105, bottom 114, and central hub 106).
Regarding claim 3, Kerrigan in view of Ressemann and Erwin discloses the device of claim 1, and furthermore, the modified reference teaches said set of dividers includes a first divider with a single side surface (as taught by Kerrigan, see ¶ 0052, lines 5-7, the dividers in the illustrated embodiment are shaped to form acutely angled edge portions between adjacent feeding zones. The dividers in other embodiments can have different shapes, such as a more rounded shape forming smooth transitions between adjacent feeding zones) from which a set of spikes extends from (as taught by Ressemann, see Fig. 1A, central hub 106 has spikes protruding from multiple sides) (see ¶ 0035, lines 1-4, a plurality of protrusions 110 extend into feeding well 108. Protrusions 110 extending into feeding well 108 from the surfaces of inner side wall 105, bottom 114, and central hub 106).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Ogleby, WO 2016/105443 A1, discusses a mouth cleaning device for a pet. 
Camm, US 5,377,621 A, discusses a hygienic animal feeder.
Lentz, US 10,834,894 B2, discusses an animal feeder system.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SPENCER THOMAS CALLAWAY whose telephone number is (571)272-
3512. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at
866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.C./
Examiner, Art Unit 3642

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642